IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-93,587-01


IN RE TEXAS DEPARTMENT OF CRIMINAL JUSTICE PAROLE DIVISION, Relator


                ON APPLICATION FOR A WRIT OF MANDAMUS
              IN CAUSE NO. B18532 IN THE 198 TH DISTRICT COURT
                            FROM KERR COUNTY



       Per curiam.

                                            ORDER

       Relator filed a motions for leave to file and petition for writ of mandamus, pursuant to the

original jurisdiction of this Court. The petition requests that we issue a writ of mandamus in the

underlying case, ordering the district court to vacate its habeas order which directed Relator to

withdraw its parole revocation warrant and dismiss the parole revocation proceedings against real

party in interest, Marsha Renee Howell.

       Respondent, Honorable Rex Emerson, is invited to respond. Real Party in Interest, Marsha

Renee Howell, is also invited to provide a response. All responses shall be submitted within 14 days

of the date of this order. This motion for leave to file a writ of mandamus will be held in abeyance
                                                                                              2

pending further order from this Court.

        Pending further order from this Court, the Respondent’s order purporting to grant habeas

relief is stayed.

Filed: March 30, 2022
Do not publish